            Case 1:20-cv-01609-AJN Document 30
                                            29 Filed 01/13/21 Page 1 of 1



                                                                                Ariel Reinitz
                                                                                Partner
                                                                                FisherBroyles, LLP
                                                                                445 Park Avenue
                                                                                Ninth Floor
                                                                                New York, NY 10022

                                                                                Ariel.Reinitz@fisherbroyles.com
                                                                                Direct: 646.494.6909



January 13, 2021
                                         MEMORANDUM ENDORSEMENT
VIA ECF
Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:    GateGuard, Inc. v. Goldmont Realty Corp., et al.
                 Case No.: 1:20-cv-01609-AJN-GWG

Dear Judge Gorenstein:

        I represent Plaintiff GateGuard, Inc. and write on behalf of all parties to seek a change in
the date of the settlement conference in the subject case (currently scheduled for January 15,
2021) (see ECF No. 28).

        Pursuant to Section 8 of the Court’s Standing Order for Settlement Conferences, the
parties have conferred and seek to reschedule the referenced conference to February 18, 2021 at
2:30 p.m. The undersigned has confirmed the Court’s availability with Chambers. As noted, the
proposed rescheduling is agreed to by all parties.

                                                        Respectfully submitted,
                                                        By: /s/ Ariel Reinitz
                                                        Ariel Reinitz

cc:       Counsel of Record (via ECF)
         Settlement conference adjourned to February 18, 2021 at 2:30 p.m. Submissions are due
         February 11, 2021.

         So Ordered.



           January 13, 2021



  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
      DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                  PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
